Exhibit15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (FormS-8 No. 333-148460) pertaining to the 1999 Share Option Plan, 2000 Share Option Plan, Israel 2003 Share Option Plan and 2007 Share Incentive Plan of Lumenis Ltd. of our report dated March28, 2012, with respect to the consolidated financial statements of Lumenis Ltd. included in its annual report (Form20-F) for the year ended December31, 2011, filed with the Securities and Exchange Commission. /s/Kost Forer Gabbay & Kasierer KOST FORER GABBAY & KASIERER A Member of Ernst & Young Global Tel Aviv, Israel March 28, 2012
